Per Curiam.
The appellant is a resident taxpayer of Cass County. The respondents are county commissioners of said county. The complaint sets forth with particularity the proceedings by which a certain drain was established in said county, showing clearly that said drain was established in conformity with the provisions of Ch. 55, Laws of 1893. It then alleges that, acting under said statute, the respondents, as such county commissioners, are about to issue and negotiate the interest bearing bonds of said county to defray the costs of said drain. An injunction is asked perpetually restraining the issuance of such bonds. A general demurrer to the complaint was sustained. This case involves the same questions that were raised in Martin v. Tyler, (decided at this term) 60 N. W. 392, 4 N. D. 278. Following that case, the judgment below must be reversed, and a decree entered granting the relief prayed. It is so ordered.
Reversed.
All concur.